Case 2:17-cv-11879-AC-SDD ECF No. 42 filed 10/26/18   PageID.531   Page 1 of 30



                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 Horizon Global Americas Inc.,

         Plaintiff and Counter-Defendant,
                                            Case No. 2:17-cv-11879-AC-SDD
    v.
                                            Hon. Avern Cohn
 CURT Manufacturing, LLC,

         Defendant and Counter-Plaintiff.



             CURT’s OPENING CLAIM CONSTRUCTION BRIEF
Case 2:17-cv-11879-AC-SDD ECF No. 42 filed 10/26/18                                PageID.532           Page 2 of 30



                                      TABLE OF CONTENTS


I.     INTRODUCTION ........................................................................................... 1
II.    OVERVIEW OF THE ’899 PATENT ............................................................ 1
III.   LEGAL STANDARD ..................................................................................... 3
IV.    CLAIM 9 OF THE ’899 PATENT .................................................................. 5
       A.      1st Claim Term: “a bar which is linked to the kingpin retention
               structure” ............................................................................................... 5
       B.      2nd Claim Term: “[the bar having] at least one latch recess
               defined therein” ..................................................................................... 9
       C.      3rd Claim Term: “an opening on the support frame through
               which the bar translates” ..................................................................... 12
       D.      4th Claim Term: “a latch which mates into the latch recess on
               the bar” ................................................................................................ 15
       E.      5th Claim Term: “[the latch] attaches relative to the opening on
               the support frame to prevent the bar from translating” ....................... 15
       F.      6th Claim Term: “wherein the support frame comprises a
               bearing which permits movement of the engaged kingpin
               relative to the bed of the truck into which the hitch is attached” ........ 16
V.     CLAIM 13 OF THE ’899 PATENT .............................................................. 19
       A.      7th Claim Term: “a bearing structure supporting the kingpin
               retention structure from the support frame” ........................................ 19
       B.      8th Claim Term: “permitting both limited fore and aft
               movement of the kingpin retention structure relative to the
               support frame” ..................................................................................... 19
       C.      9th Claim Term: “[permitting] limited side to side movement of
               the kingpin retention structure relative to the support frame” ............ 22
       D.      10th Claim Term: “the stiffness of the bearing structure for fore
               and aft movement is different than the stiffness of the bearing
               structure for side to side movement” .................................................. 23
VI.    CONCLUSION.............................................................................................. 25




                                                          ii
Case 2:17-cv-11879-AC-SDD ECF No. 42 filed 10/26/18                                  PageID.533           Page 3 of 30



                                       TABLE OF AUTHORITIES

                                                                                                                Page(s)

CASES
3M Innovative Props. Co. v. Tredegar Corp.,
  725 F.3d 1315 (Fed. Cir. 2013) ............................................................................ 4
Cordis Corp. v. Boston Sci. Corp.,
  561 F.3d 1319 (Fed. Cir. 2009) ............................................................................ 5
Deere & Co. v. Bush Hog, LLC,
  703 F.3d 1349 (Fed. Cir. 2012) ............................................................................ 4

Gita Green, Inc. v. WePe Industry, LLC,
   No. 2:14-cv-00715, 2016 WL 4974954 (D. Nev. Sept. 16, 2016) ..................... 16

Johnson Worldwide Assocs. v. Zebco Corp.,
   175 F.3d 985 (Fed. Cir. 1999) .............................................................................. 5
Merck & Co., Inc. v. Teva Pharms USA, Inc.,
  395 F.3d 1364 (Fed. Cir. 2005) ........................................................................ 7, 9

Phillips v. AWH Corp.,
   415 F.3d 1303 .....................................................................................3, 4, 5, 8, 18

Power-One, Inc. v. Artesyn Techs., Inc.,
  599 F.3d 1343 (Fed. Cir. 2010) .......................................................................... 14

Recticel Automobilesysteme GmbH v. Automotive Components
   Holdings, LLC,
   No. 2:10-cv-14097-SFC, 2012 WL 1276003 (E.D. Mich. Apr. 16,
   2012) .............................................................................................................14, 22

T1 Grp. Auto Sys. (N. Am.), Inc. v. VDO N. Am., LLC,
   375 F.3d 1126 (Fed. Cir. 2004) ............................................................................ 4
Thorner v. Sony Computer Entm’t Am. LLC,
  669 F.3d 1362 (Fed. Cir. 2012) ............................................................................ 4

TK Holdings, Inc. v. CTS Corp.,
  No. 08-14266, 2012 WL 2602481 (E.D. Mich. July 5, 2012).............................. 4


                                                            iii
Case 2:17-cv-11879-AC-SDD ECF No. 42 filed 10/26/18                          PageID.534        Page 4 of 30



U.S. Surgical Corp. v. Ethicon, Inc.,
   103 F.3d 1554 (Fed. Cir. 1997) .......................................................................... 12

Vitronics Corp. v. Conceptronic, Inc.,
   90 F.3d 1576 (Fed. Cir. 1996) .......................................................................... 4, 5

W.E. Hall Co. v. Atlanta Corrugating, LLC,
  370 F.3d 1343 (Fed. Cir. 2004) ............................................................................ 4




                                                      iv
Case 2:17-cv-11879-AC-SDD ECF No. 42 filed 10/26/18        PageID.535    Page 5 of 30



I.    INTRODUCTION
      As required by the Court’s August 2, 2018 Order, CURT is presently limited

to only a single patent—and two paradigm claims—against Horizon. Out of these

two paradigm claims, Horizon identified as ambiguous nearly every substantive

claim limitation. CURT believes the majority of the claim terms are clear on their

face and do not require construction.          Nonetheless, CURT has proposed

constructions that conform to both the intrinsic and extrinsic evidence and that will

clarify any ambiguity for the jury. The Court should adopt CURT’s proposed

constructions.

II.   OVERVIEW OF THE ’899 PATENT
      CURT’s U.S. Patent No. 7,475,899 (the “’899 Patent”) discloses a trailer

hitch, often referred to as a “fifth wheel” hitch. (Ex. A, ’899 Patent, 1:10-20.) This

type of hitch is generally placed in the bed of a pickup truck, over the rear axle,

rather than over or adjacent the rear bumper. (Id.) Figure 1 of the ’899 Patent

illustrates an exemplary fifth wheel hitch, and the additional image below, of a

CURT Q20 Fifth Wheel Hitch, shows its location when installed in the bed of a

pickup truck:




                                          1
Case 2:17-cv-11879-AC-SDD ECF No. 42 filed 10/26/18          PageID.536    Page 6 of 30




(Ex. A, Fig. 1; Ex. B, CURT Website Page for CURT Q20 5th Wheel Hitch,

https://www.curtmfg.com/part/16130 (last visited Oct. 26, 2018).)

      Once installed in a truck bed, the “jaws” of the fifth wheel hitch—which face

the rear of the vehicle to connect with the trailer—must be capable of opening and

closing to engage the trailer kingpin. Exemplary “jaws” are identified as items 28

and 30 in Figure 1 of the ’899 Patent. But the mere ability to open and close the

jaws is insufficient in an ideal hitch; the controls for doing so should also be easy to

access and operate and should not require the application of excessive force. (See,

e.g., Ex. A, 1:41-58.) The ’899 Patent accomplishes this by disclosing an invention

that is both easy to operate (even permitting single-handed operation) over a long

life in harsh conditions, as well as safe—when the handle and jaws are in the closed

position, there is no possibility of inadvertent release. (See, e.g., Ex. A, 9:57-10:6.)

An advantage of this design is that a user operates the handle with translation

movement (pulling and/pushing), rather than pivoting or torqueing. (Id. at 10:7-15.)


                                           2
Case 2:17-cv-11879-AC-SDD ECF No. 42 filed 10/26/18          PageID.537    Page 7 of 30



       The ’899 Patent discloses an additional design advantage—a bearing structure

with various “biasing members” (such as elastomeric pads or springs) that can be

used to properly align the hitch in response to various types of forces and various

types of relative movement of the kingpin. (See, e.g., id. at 4:26-49, 4:64-66.) For

example, the ’899 Patent discloses using elastomeric pads to cause the hitch to be

stiffer against roll than against pitch. (Id. at 4:26-49.) The disclosed bearing

structure with stiffnessess varying in different directions offers an advantage over

the prior art by keeping the hitch (including the jaws and kingpin retention structure)

in proper alignment, while also minimizing noise. (E.g., id. at 4:64-5:2.)

III.   LEGAL STANDARD
       The basic tenets of claim construction are well established. “The words of a

claim ‘are generally given their ordinary and customary meaning.’” Phillips v.

AWH Corp., 415 F.3d 1303, 1312-13 (internal quotation marks omitted). “[T]he

ordinary and customary meaning of a claim term is the meaning that the term would

have to a person of ordinary skill in the art in question at the time of the invention .

. . .” Id. at 1313. Claim construction may deviate from the plain and ordinary

meaning of a disputed term only if (1) a patentee sets out a definition and acts as

his own lexicographer, or (2) the patentee disavows the full scope of a claim term

either in the specification or during prosecution. Thorner v. Sony Computer Entm’t

Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012); see also TK Holdings, Inc. v. CTS



                                           3
Case 2:17-cv-11879-AC-SDD ECF No. 42 filed 10/26/18        PageID.538    Page 8 of 30



Corp., No. 08-14266, 2012 WL 2602481, at *2 (E.D. Mich. July 5, 2012).

      When considering the plain and ordinary meaning of a claim term, the Federal

Circuit explained the importance of the intrinsic evidence: “[w]e cannot look at the

ordinary meaning of the term . . . in a vacuum. Rather, we must look at the ordinary

meaning in the context of the written description and the prosecution history.”

Phillips, 415 F.3d at 1313 (citation and quotation omitted). The specification “is

always highly relevant to the claim construction analysis. Usually, it is dispositive;

it is the single best guide to the meaning of a disputed term.” Vitronics Corp. v.

Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). But “[w]hile claim terms

are understood in light of the specification, a claim construction must not import

limitations from the specification into the claims.” Deere & Co. v. Bush Hog, LLC,

703 F.3d 1349, 1354 (Fed. Cir. 2012) (emphasis added).              Absent limiting

circumstances, a patentee is entitled to the full breadth of claim scope supported by

the claims and specification. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d

1315, 1325 (Fed. Cir. 2013) (citing T1 Grp. Auto Sys. (N. Am.), Inc. v. VDO N. Am.,

LLC, 375 F.3d 1126, 1138 (Fed. Cir. 2004)). There exists a “‘heavy presumption’

that claim terms mean what they say and carry their ordinary meaning as viewed by

one of ordinary skill in the art.” W.E. Hall Co. v. Atlanta Corrugating, LLC, 370

F.3d 1343, 1350 (Fed. Cir. 2004) (citing Johnson Worldwide Assocs. v. Zebco Corp.,

175 F.3d 985, 989 (Fed. Cir. 1999)).


                                          4
Case 2:17-cv-11879-AC-SDD ECF No. 42 filed 10/26/18          PageID.539   Page 9 of 30



      Although the prosecution history of the patent can provide context to the

disputed claim terms, it is an ongoing negotiation with the U.S. Patent and

Trademark Office. As such, “it often lacks the clarity of the specification and thus

is less useful for claim construction purposes.”        Phillips, 415 F.3d at 1317.

Statements made during prosecution cannot limit the scope of the claims unless there

is a “clear and unmistakable” disavowal of scope—“unclear prosecution history

cannot be used to limit claims.” E.g., Cordis Corp. v. Boston Sci. Corp., 561 F.3d

1319, 1329 (Fed. Cir. 2009) (internal quotations omitted).

      Finally, extrinsic evidence “is less significant than the intrinsic record in

determining the legally operative meaning of claim language.” Phillips, 415 F.3d at

1317 (citations and internal quotes omitted). Indeed, because the public is entitled

to rely on the public record of the patentee’s claim (constituting the claim,

specification, and file history), extrinsic evidence may not be used to “alter[] or

change[]” the public record. Vitronics, 90 F.3d at 1583.

IV.   CLAIM 9 OF THE ’899 PATENT

      A.     “a bar which is linked to the kingpin retention structure”

          1st Claim Term (4a)1                  CURT’s Proposed Construction
 a bar which is linked to the kingpin        a bar which is movably connected to
 retention structure                         the one or more parts which retain the
                                             kingpin

1 The parenthetical references are to the numbered segments of the paradigm claims
in the contemporaneously filed CURT’s Presentation of Paradigm Claims of U.S.
Patent No. 7,475,899 in Alpha-Numeric Format.

                                         5
Case 2:17-cv-11879-AC-SDD ECF No. 42 filed 10/26/18         PageID.540    Page 10 of 30



         This term should be construed to clarify the meaning of the term “linked” in

relation to the bar and kingpin retention structure. CURT proposes that “linked” be

construed as “movably connected” to clarify that the bar and kingpin retention

structure are connected such that movement of the bar moves the retention structure.

This term should also be construed to clarify that “kingpin retention structure” means

“one or more parts which retain the kingpin.” The term “bar” is a simple, clear term

for which no additional construction is needed.

         First, CURT’s proposed construction for “linked” is supported by the structure

of the claim language itself. The limitation of Claim 9 in which “linked” appears

describes the relationship between the bar and kingpin retention structure by stating

that the bar and retention structure are linked “such that longitudinal translation of

the bar moves the kingpin retention structure relative to the kingpin.” (Ex. A, 12:50-

52.) Thus, the claim language describes a relationship between the bar and kingpin

retention structure in which changing the bar’s position controls movement of the

kingpin retention structure. CURT’s proposed construction should be adopted

because it gives meaning to these other claim terms. See Merck & Co., Inc. v. Teva

Pharms USA, Inc., 395 F.3d 1364, 1372 (Fed. Cir. 2005) (“A claim construction that

gives meaning to all the terms of the claim is preferred over one that does not do

so.”).




                                            6
Case 2:17-cv-11879-AC-SDD ECF No. 42 filed 10/26/18        PageID.541    Page 11 of 30



      The specification later explains that “a linkage 36 controls operation of the

jaws 28, 30, with the linkage 36 being operated via a handle 38.” (Id. at 3:4-6.) This

additional intrinsic evidence confirms that the bar (e.g., handle) and kingpin

retention structure (which includes, for example, the jaws) are “linked” such that

moving the bar controls (moves) operation of the retention structure jaws. See also

id., 5:3-4 (“As better shown in FIGS. 2b and 6-12, the jaws 28, 30 are operated by a

control rod 78 through the linkage 36.”) And elsewhere in the specification, the ’899

Patent explains that the hitch is operated by pulling or pushing the handle to open

the jaws of the kingpin retention structure. (Ex. A, 7:9-12, 7:40-46.)

      CURT’s proposed construction is further supported by the fact that an

important feature of the claimed hitch is its ease of operation. As the specification

explains, “[t]he controls of the hitch should be readily accessible by the operator,

without requiring too much climbing or bending to access.” (Id. at 1:41-43.) Being

able to control the movement of the kingpin retention structure by manipulating an

easily accessible external handle comports with this feature.

      Modified2 Figure 7 below depicts the fundamental relationship between

movement of the bar and movement of the kingpin retention structure. For example,

the ’899 Patent specification explains that when an operator pulls on the handle (38),



2 CURT simplified Figure 7 by removing extraneous elements and annotations to
aid the Court’s review. The original Figure 7 is available at Exhibit A.

                                          7
Case 2:17-cv-11879-AC-SDD ECF No. 42 filed 10/26/18        PageID.542    Page 12 of 30



the control linkage (36) will raise the controlled jaw (28). (E.g., Ex. A, 7:40-46; see

also Ex. A, Figure 2, Figure 6, Figures 8-12.)




      All of this intrinsic evidence—Claim 9 itself, as well as the ’899 specification

and Figures—supports CURT’s argument that the term “linked” means simply

“movably connected.” While certain embodiments in the ’899 Patent describe more

specific “linked” configurations, it is black letter law that the claims should not be

limited to preferred embodiments. Phillips, 415 F.3d 1303, 1323 (citation omitted)

(“[A]lthough the specification often describes very specific embodiments of the

invention, we have repeatedly warned against confining the claims to those

embodiments.”) There is no basis for diverging from the plain and ordinary meaning

of the term “linked,” and CURT’s proposed construction should be adopted.

      Turning next to the meaning of the term “kingpin retention structure,” the text

of Claim 9 again provides guidance. The claim describes the kingpin retention


                                          8
Case 2:17-cv-11879-AC-SDD ECF No. 42 filed 10/26/18          PageID.543    Page 13 of 30



structure as “being securable about the kingpin.” (Ex. A, 12:46-47.) CURT’s

proposed construction is consistent with this additional claim language, as it makes

clear that the “structure” includes the parts that retain the kingpin. See Merck & Co.,

Inc., 395 F.3d at 1372.

      CURT’s proposed construction for “kingpin retention structure” is supported

by other intrinsic evidence, including the ’899 Patent specification. Describing the

kingpin retention structure, the specification explains that “[t]wo jaws 28, 30 . . . are

used as a kingpin retention structure to engage the kingpin 32 (as shown in FIGS. 13

and 14) of a towed vehicle (not shown).” (Ex. A, 2:65-3:1.) In addition to the jaws,

the specification describes other parts that serve to retain the kingpin; for example,

the specification explains that: “each of the jaws 28, 30 have a collar 130, 132 around

its hub 34 (and inside the respective springs 94, 120).” (Ex. A, 9:8-10.) This

language, along with the clear language of Claim 9, supports CURT’s argument that

the term “kingpin retention structure” means simply one or more parts which retain

the kingpin.

      B.       “[the bar having] at least one latch recess defined therein”

          2nd Claim Term (4b)                     CURT’s Proposed Construction
 [the bar having] at least one latch           [the bar having] at least one latch
 recess defined therein                        indentation or latch opening

      The only possible ambiguity in this claim term relates to the word “recess.”

While CURT maintains that no construction is necessary for this term, to the extent



                                           9
Case 2:17-cv-11879-AC-SDD ECF No. 42 filed 10/26/18         PageID.544    Page 14 of 30



the Court is inclined to provide any additional clarity, “recess” should be construed

as “latch indentation or latch opening.” CURT’s proposed construction clarifies that

the latch recess of the claimed invention is an indentation or opening into which a

corresponding part can “mate” or fit.

       CURT’s proposed construction is consistent with the use of the word “recess”

in the intrinsic evidence. For example, the ’899 Patent specification explains:

       A latch 108 permits the control bar 78 to be secured at either the closed
       position or the release position. The preferred latch 108 is hinged
       relative to a slotted sleeve 80 with a hinge pin 110, and includes an
       interference flat 112 which mates with either a closed latch recess 114
       or a release latch recess 116 on the control bar 78. The latch 108 can
       then be held downward into an interference position, mating with either
       the closed latch recess 114 or the release latch recess 116, with a safety
       pin 118.

(Ex. A, 5:64-6:5.) This passage explains that the latch recess is an indentation or

opening (114, 116) with which the latch (108) of the claimed invention can mate

through the use of an inserted safety pin (118). This is depicted in modified Figure

7 below. In the embodiment depicted in this Figure, elements 114 and 116 are

indentations or openings in the control bar which allow for insertion of the safety

pin:




                                          10
Case 2:17-cv-11879-AC-SDD ECF No. 42 filed 10/26/18        PageID.545    Page 15 of 30




See also Ex. A, Figure 6, Figures 8-12.

      CURT’s proposed construction is also entirely consistent with other uses of

the term “recess” in the ’899 Patent specification. In addition to latch recesses, the

specification also describes “kingpin receiving recesses,” which are identified as

elements 138 and 140 in Figure 13. (Ex. A, 9:33-35.) In the embodiment depicted

in Figure 13, these kingpin receiving recesses are described as having an indentation

or vertical depth to them. (Id. at 9:39-44 (describing exemplary kingpin receiving

recesses that are between 2 and 5 mm deep).) These recesses are further “shaped to

mate with the kingpin 32 upon entry and removal of the kingpin 32 from the hitch

20.” (Id. at 9:34-39.) CURT’s proposed construction for “recess” is thus entirely

consistent with the intrinsic evidence.

      Extrinsic evidence also confirms that the plain and ordinary meaning of the

term “recess” is an “indentation or opening.” For example, a general purpose


                                          11
Case 2:17-cv-11879-AC-SDD ECF No. 42 filed 10/26/18        PageID.546    Page 16 of 30



dictionary defines “recess” as “[a]n indentation or small hollow.” (Ex. C, The

American Heritage Dictionary 1508 (3d Ed. 1996); see also Ex. D, The American

Heritage Dictionary 1459 (4th Ed. 2009).) And a mechanical engineering dictionary

further confirms this definition. (E.g., Ex. E, Dictionary of Mechanical Engineering

312 (4th Ed. 1996) (defining “recess” as “a depression or hollow on a surface into

which another part can be fitted”).)

      CURT’s proposed construction is consistent with the claims, specification,

and figures of the ’899 Patent as well as applicable extrinsic evidence and should

be adopted.

      C.      “an opening on the support frame through which the bar
              translates”

         3rd Claim Term (4c)                  CURT’s Proposed Construction
 an opening on the support frame           an opening on the support frame
 through which the bar translates          through which the bar changes position



      CURT does not believe there is any ambiguity in this claim term. But because

Horizon identified it for construction, CURT proposes that this term be construed to

clarify the type of movement described by the term “translates.” The remaining

terms (such as “opening,” “support frame,” and “bar”) are simple, clear terms for

which no additional construction is needed. See, e.g., U.S. Surgical Corp. v. Ethicon,

Inc., 103 F.3d 1554, 1568 (Fed. Cir. 1997) (“Claim construction is a matter of

resolution of disputed meanings and technical scope, to clarify and when necessary


                                         12
Case 2:17-cv-11879-AC-SDD ECF No. 42 filed 10/26/18        PageID.547    Page 17 of 30



to explain what the patentee covered by the claims, for use in the determination of

infringement. It is not an obligatory exercise in redundancy.”) (emphasis added).

       The term “translates” should be construed to clarify that the bar “changes

position.” In this way, translational movement is distinct from rotational movement,

where, for example, a bar would not change position, but would instead rotate about

its center axis.

       CURT’s proposed construction is consistent with the use of the term

“translates” in both the specification of the ’899 Patent and in extrinsic evidence.

For example, the ’899 Patent describes the specific type of movement when an object

“translates.” In describing Figure 6 (shown below), the specification explains that

with handle 38, an operator can “easily apply a translational motion pulling or

pushing the control rod 78 along its longitudinal axis.” (Ex. A, 5:7-9.) The ’899

Patent even illustrates this type of motion with an arrow (item A, highlighted below).




       This Figure, and the accompanying description in the specification, confirms

that translational movement results in the object changing position (including, for

                                         13
Case 2:17-cv-11879-AC-SDD ECF No. 42 filed 10/26/18            PageID.548   Page 18 of 30



example, as the result of a “push” or “pull”). This is distinct from a twisting,

rotational movement. Because the jury may not appreciate the distinction between

translational and rotational movement, the Court should adopt CURT’s proposed

construction for clarity.     Recticel Automobilesysteme GmbH v. Automotive

Components Holdings, LLC, No. 2:10-cv-14097-SFC, 2012 WL 1276003, *2 (E.D.

Mich. Apr. 16, 2012) (citing Power-One, Inc. v. Artesyn Techs., Inc., 599 F.3d 1343,

1348 (Fed. Cir. 2010)) (stating that a goal of claim construction is to “provide a

construction that will be understood by the jury who might otherwise misunderstand

a claim term in the context of the patent specification and prosecution history of the

patent”).

      Extrinsic evidence confirms that translational movement describes an object

that changes position beyond merely rotating. For example, the American Heritage

Dictionary of the English Language defines “translation” as “motion of a body in

which every point of the body moves parallel to and the same distance as every other

point of the body.” (Ex. D, The American Heritage Dictionary of the English

Language 1834 (4th Ed. 2009).) And this distinction between translational and

rotational movement is further confirmed by sources specific to mechanical

engineering. (See, e.g., Ex. F, Oxford Dictionary of Mechanical Engineering 392

(1st Ed. 2013) (defining “translation” or “translational motion” as “[a]ny change in

the position of an object or particle excluding rotation”).)


                                          14
Case 2:17-cv-11879-AC-SDD ECF No. 42 filed 10/26/18        PageID.549    Page 19 of 30



      CURT’s proposed construction is consistent with the intrinsic and extrinsic

evidence and will clarify the meaning of “translational” movement for the jury.

CURT’s construction should be adopted.

      D.     “a latch which mates into the latch recess on the bar”

          4th Claim Term (4d)                   CURT’s Proposed Construction
 a latch which mates into the latch          a latch which mates into the latch
 recess on the bar                           indentation or latch opening on the bar


      As with the 2nd Claim Term above, the only potential ambiguity with this

term involves the word “recess.” As such, CURT proposes that this term be

construed to clarify the meaning of recess—that is, that recess denotes a latch

indentation or latch opening. As explained in more detail above, this construction is

consistent with the plain and ordinary meaning of the term in both the intrinsic and

extrinsic evidence.

      E.     “[the latch] attaches relative to the opening on the support frame
             to prevent the bar from translating”

           5th Claim Term (4e)                  CURT’s Proposed Construction
 [the latch] attaches relative to the        [the latch] attaches relative to the
 opening on the support frame to             opening on the support frame to
 prevent the bar from translating            prevent the bar from changing position

      As with the 3rd Claim Term above, the only potential ambiguity with this term

involves the word “translating.”        As such, CURT proposes that this term be

construed to clarify the meaning of translational movement—that is, that

translational movement denotes “changing position” and is distinct in this way from


                                           15
Case 2:17-cv-11879-AC-SDD ECF No. 42 filed 10/26/18        PageID.550    Page 20 of 30



rotational movement. As explained in more detail above, this construction is

consistent with the plain and ordinary meaning of the term in both the intrinsic and

extrinsic evidence.

      F.     “wherein the support frame comprises a bearing which permits
             movement of the engaged kingpin relative to the bed of the truck
             into which the hitch is attached”

           6th Claim Term (5)                  CURT’s Proposed Construction
 wherein the support frame comprises a      wherein the support frame includes a
 bearing which permits movement of          portion that carries a supporting force
 the engaged kingpin relative to the bed    and permits movement of the engaged
 of the truck into which the hitch is       kingpin relative to the bed of the truck
 attached                                   into which the hitch is attached


      CURT proposes that this claim term be construed to clarify the meaning of “a

bearing” as “a portion that carries a supporting force and permits movement.” The

remainder of this claim term is simple and easy to understand; as such, additional

construction of the other terms would only lead to unnecessary jury confusion. See,

e.g., Gita Green, Inc. v. WePe Industry, LLC, No. 2:14-cv-00715, 2016 WL

4974954, at *5-6 (D. Nev. Sept. 16, 2016) (finding no construction necessary where

patent’s language was “readily apparent” and “added constructions [would] do more

harm than good”).

       CURT proposes that the term “bearing” be given its plain and ordinary

meaning: “a portion that carries a supporting force and permits movement.”

Bearings are standard objects in mechanical devices, and can take a wide variety of



                                           16
Case 2:17-cv-11879-AC-SDD ECF No. 42 filed 10/26/18       PageID.551    Page 21 of 30



forms. CURT’s proposed construction should be adopted because it is the plain and

ordinary meaning of this term and is consistent with both the intrinsic and extrinsic

evidence.

      With respect to intrinsic evidence, the ’899 Patent’s figures illustrate an

exemplary “bearing” as claimed. For example, item 46 in Figure 2a (highlighted

below) is a “shaft-supported spherical bearing to permit angular movement in all

directions (other than elevation):”




      (Ex. A, 3:30-32, Fig. 2a.) But the ’899 Patent specification makes clear that

this is simply one embodiment of the disclosed bearing structure.          (E.g., id.

(discussing shaft-supported spherical bearing as only a “preferred” bearing

structure); 4:64-66 (discussing other alternatives to the elastomeric pad alignment


                                         17
Case 2:17-cv-11879-AC-SDD ECF No. 42 filed 10/26/18          PageID.552    Page 22 of 30



forces for the bearing structure).) And the law is clear that the plain and ordinary

meaning of a term should not be limited to preferred embodiments. See, e.g.,

Phillips, 415 F.3d at 1323 (“[A]lthough the specification often describes very

specific embodiments of the invention, we have repeatedly warned against confining

the claims to those embodiments.”). Thus, while the ’899 Patent specification

confirms that a preferred bearing both supports a force and permits movement, the

law is equally clear that this claim term should not be limited to the specific spherical

bearing disclosed in this Figure.

      Not only is CURT’s proposed construction for the term “bearing” consistent

with its use in the intrinsic evidence, it is also consistent with extrinsic evidence.

For example, the Oxford Dictionary of Mechanical Engineering defines a “bearing”

as “[a] device that supports a component which rotates (a shaft), slides, or oscillates

in or on it.” (Ex. F, Oxford Dictionary of Mechanical Engineering 24 (1st Ed.

2013).) And The Merriam-Webster Dictionary defines “bearing” as “a supporting

object, purpose, or point.” (Ex. G, The Merriam-Webster Dictionary 61 (6th ed.

2004).) These definitions confirm that the plain and ordinary meaning of the term

“bearing” is “a portion that carries a supporting force and permits movement.”

Because nothing in the specification or prosecution history limits this plain meaning

of the term “bearing,” CURT’s proposed construction should be adopted.




                                           18
Case 2:17-cv-11879-AC-SDD ECF No. 42 filed 10/26/18          PageID.553    Page 23 of 30



V.    CLAIM 13 OF THE ’899 PATENT

      A.     “a bearing structure supporting the kingpin retention structure
             from the support frame”

          7th Claim Term (4a)                   CURT’s Proposed Construction
 a bearing structure supporting the          a structure with one or more parts that
 kingpin retention structure from the        permits movement and carries the
 support frame                               supporting force for the structure which
                                             retains the kingpin, supporting it from
                                             the support frame

      This claim term is similar to the 6th Claim Term (which includes the term

“bearing”) above. As with that term, the Court should clarify that the term “bearing

structure” means “structure that carries the supporting force and permits movement.”

This is consistent with the ’899 specification, which describes the bearing structure

as “enabling the hitch to permit angled pitch and roll movement of the kingpin 32 as

the vehicle traverses over hills, across side slopes, around corners, etc., when the

trailer rides on an undulating roadplane behind the towing vehicle.” (Ex. A, 3:33-

36.) Thus, this construction is entirely consistent with both the intrinsic and extrinsic

evidence and serves to clarify any ambiguity for the jury.

      B.     “permitting both limited fore and aft movement of the kingpin
             retention structure relative to the support frame”

          8th Claim Term (4b)                   CURT’s Proposed Construction
 permitting both limited fore and aft        permitting both limited forward and
 movement of the kingpin retention           backward movement of the kingpin
 structure relative to the support frame     retention structure relative to the
                                             direction the vehicle travels




                                           19
Case 2:17-cv-11879-AC-SDD ECF No. 42 filed 10/26/18          PageID.554     Page 24 of 30



      This claim term should be construed to clarify the relative direction of the

“fore and aft movement.” CURT proposes that this be done in two ways. First,

“fore and aft movement” should be clarified to mean “forward and backward

movement.” Second, the direction of this forward and backward movement should

be clarified as being “relative to the direction the vehicle travels.” Both clarifications

are completely consistent with the intrinsic and extrinsic evidence and resolve any

ambiguity for the jury.

      With respect to the directional terms “fore” and “aft,” the ’899 Patent

specification makes clear that these refer to “forward” and “backward.”               For

example, the Patent describes “fore” and “aft” elastomeric pads and extension bars.

(Ex. A., 4:5-14.) These pads and bars are illustrated in various Figures as being in

the “forward” and “backward” locations. (E.g., id.; see also Figs. 2, 2a, 3.) And the

patent explains that these pads can slide in the fore and aft directions. (E.g., id.,

4:11-14.)

      The terms “fore” and “aft” also have a plain meaning outside the ’899 Patent

itself. For example, the American Heritage Dictionary confirms that the term “fore

and aft” means “in or at the front and back.”3 (Ex. C, The American Heritage




3 Other dictionary definitions for this term relate specifically to nautical uses. (Ex.
C, The American Heritage Dictionary 710 (3d Ed. 1996).) But even these definitions
confirm that “fore and aft” refers to the front (bow) and back (stern) of a ship. (Id.)

                                           20
Case 2:17-cv-11879-AC-SDD ECF No. 42 filed 10/26/18        PageID.555    Page 25 of 30



Dictionary 710 (3d Ed. 1996).) This definition is confirmed by other dictionaries as

well. (E.g., Ex. G, The Merriam-Webster Dictionary 283, 14 (6th Ed. 2004)

(defining “fore” as “in, toward, or adjacent to the front: forward” and “something

that occupies a front position” and defining “aft” as “near, toward, or in the stern of

a ship or the tail of an aircraft”).)

       The second part of CURT’s proposed construction serves to clarify the

relative direction of the hitch, such that the “forward and backward” directions are

clear. CURT proposes that this be done by clarifying that the hitch’s forward and

backward directions are “relative to the direction the vehicle travels.” Fifth wheel

hitches, such as those claimed in the ’899 Patent, are designed to be installed in the

bed of a pickup truck, as illustrated below:




These other definitions are therefore wholly consistent with CURT’s proposed
constructions, just more specific to the nautical field.

                                          21
Case 2:17-cv-11879-AC-SDD ECF No. 42 filed 10/26/18          PageID.556     Page 26 of 30



(See Ex. B.) The hitch’s jaws necessarily face towards the rear of the pickup truck,

as the trailer kingpin is inserted into those jaws. (See, e.g., Ex. A, 2:65-3:9

(explaining that the jaws of the kingpin retention structure engage the kingpin of a

towed vehicle).) Thus, by clarifying that the forward and backward movement is

relative to the direction the vehicle travels, the jury will more easily understand the

type of movement claimed. Recticel Automobilesysteme GmbH, 2012 WL 1276003,

at *2 (explaining that goal of claim construction is to provide the jury with a claim

construction it will understand).

      C.     “[permitting] limited side to side movement of the kingpin
             retention structure relative to the support frame”

          9th Claim Term (4c)                    CURT’s Proposed Construction
 [permitting] limited side to side            [permitting] limited side to side
 movement of the kingpin retention            movement of the kingpin retention
 structure relative to the support frame      structure relative to the direction the
                                              vehicle travels

      For the same reasons as explained above, this term should be construed to

clarify that the limited “side to side movement” of the kingpin retention structure is

relative to the direction the vehicle travels. This construction will clarify for the jury

that the “side to side movement” should be viewed in relation to the hitch’s proper

location in a bed of a pickup truck, with the kingpin retention structure jaws facing

towards the rear of the vehicle to retain the kingpin.




                                           22
Case 2:17-cv-11879-AC-SDD ECF No. 42 filed 10/26/18          PageID.557    Page 27 of 30



      D.     “the stiffness of the bearing structure for fore and aft movement
             is different than the stiffness of the bearing structure for side to
             side movement”


          10th Claim Term (4d)                    CURT’s Proposed Construction
 the stiffness of the bearing structure for    in the structure that carries the
 fore and aft movement is different than       supporting force and permits
 the stiffness of the bearing structure for    movement, the stiffness in the forward
 side to side movement                         and backward direction is different
                                               from the stiffness in the side to side
                                               direction


      The only constructions necessary for this term are those proposed elsewhere

by CURT. For example, “the bearing structure” should be construed as “the

structure that carries the supporting force and permits movement.” Likewise, the

term “fore and aft movement” should be clarified as meaning “forward and

backward movement,” as this clarifies a phrase that might otherwise be unfamiliar

to the jury and is consistent with all of the intrinsic and extrinsic evidence.

      The differing stiffnesses of the bearing structure as described in this claim

limitation are a key part of the patented invention. The specification of the ’899

Patent describes an embodiment of these differing stiffnesses consistent with

CURT’s proposed construction. For example, in one embodiment of the patented

invention, the bearing structure has multiple compressible pads (items 60, 64, 66).

(Ex. A, 4:5-14.)        These compressible pads—elements 60, 64, and 66—are

highlighted in Figure 2 below:



                                              23
Case 2:17-cv-11879-AC-SDD ECF No. 42 filed 10/26/18          PageID.558    Page 28 of 30




      Ex. A, Figure 2. But as shown above, these pads are not arranged equally in

all directions about the kingpin axis. While one pad is at the bottom of the bearing

structure (item 60), two pads (items 64 and 66) are positioned in the fore and aft (i.e.,

the front and back) directions, and zero pads are positioned equally to the sides of

the kingpin axis. This strategic arrangement of compressible pads causes the

stiffness in the forward and backward direction to be different from the stiffness in

the side to side direction and was an important step forward in the art.

      CURT’s proposed construction for this term is wholly consistent with this

intrinsic evidence, but also adheres to the Federal Circuit’s well-known admonition




                                           24
Case 2:17-cv-11879-AC-SDD ECF No. 42 filed 10/26/18     PageID.559     Page 29 of 30



that claims should not be limited to preferred embodiments. CURT’s construction

should be adopted.

VI.   CONCLUSION
      CURT’s proposed constructions are consistent with both the intrinsic and

extrinsic evidence and clarify any potential ambiguity in these simple claim terms.

The Court should adopt CURT’s proposed constructions.


Dated: October 26, 2018                      Respectfully submitted,

                                             /s/ J. Michael Huget
                                             J. Michael Huget (P39150)
                                             Sarah E. Waidelich (P80225)
                                             Anthony P. Acciaioli (P82028)
                                             HONIGMAN MILLER SCHWARTZ AND
                                             COHN LLP
                                             315 E. Eisenhower, Suite 100
                                             Ann Arbor, MI 48108
                                             (734) 418-4200
                                             mhuget@honigman.com
                                             swaidelich@honigman.com
                                             aacciaioli@honigman.com
                                             Attorneys for CURT




                                        25
Case 2:17-cv-11879-AC-SDD ECF No. 42 filed 10/26/18            PageID.560   Page 30 of 30



                          CERTIFICATE OF SERVICE

      This is to certify that on October 26, 2018, a copy of the foregoing was

electronically filed with the Clerk of the Court using the ECF system which will

send notification of such filing to the attorneys of record.


                                               Respectfully submitted,

                                               /s/ J. Michael Huget
                                               J. Michael Huget (P39150)
                                               Sarah E. Waidelich (P80225)
                                               Anthony P. Acciaioli (P82028)
                                               HONIGMAN MILLER SCHWARTZ AND
                                               COHN LLP
                                               315 E. Eisenhower, Suite 100
                                               Ann Arbor, MI 48108
                                               (734) 418-4200
                                               mhuget@honigman.com
                                               swaidelich@honigman.com
                                               aacciaioli@honigman.com
                                               Attorneys for CURT




                                          26
